In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2516 
RONALD OLIVA, 
                                                  Plaintiff‐Appellant, 

                                  v. 

BLATT, HASENMILLER, LEIBSKER & MOORE LLC, 
                                      Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 1:14‐cv‐06447 — Elaine E. Bucklo, Judge. 
                     ____________________ 

    ARGUED NOVEMBER 12, 2015 — DECIDED JUNE 14, 2016 
      REHEARING EN BANC GRANTED AND SUBMITTED  
        AUGUST 23, 2016 — DECIDED JULY 24, 2017 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  BAUER,  POSNER,  FLAUM, 
EASTERBROOK,  MANION,  KANNE,  ROVNER,  WILLIAMS,  SYKES, 
and HAMILTON, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  We  granted  en  banc  review  in 
this case to maintain the uniformity of circuit law and to fol‐
low  applicable  Supreme  Court  precedent.  Under  the  Fair 
2                                                       No. 15‐2516 

Debt Collection Practices Act, a debt collector who sues to col‐
lect a consumer debt must sue in the “judicial district or sim‐
ilar legal entity” where the debtor lives or signed the contract 
in question. 15 U.S.C. § 1692i. In Suesz v. Med‐1 Solutions, LLC, 
757 F.3d 636, 638 (7th Cir. 2014) (en banc), we decided that the 
“judicial district or similar legal entity” in § 1692i is the small‐
est geographic area that is relevant for determining venue in 
the  court  system  in  which  the  suit  is  filed.  That  geographic 
area can be smaller than a county where the court system uses 
such smaller districts. Suesz overruled our earlier decision in 
Newsom v. Friedman, 76 F.3d 813, 819 (7th Cir. 1996), in which 
we had held that for consumer debt collection suits in Cook 
County, Illinois, the relevant “judicial district” was the entire 
county  and  not  the  smaller  municipal  districts  within  the 
county. 
    The issue in this appeal is whether a collector of consumer 
debts that violated the venue provision of the Fair Debt Col‐
lection Practices Act, 15 U.S.C. § 1692i(a)(2) (“the FDCPA” or 
“the Act”), can avoid liability on the ground that it was rely‐
ing  on  Newsom  as  controlling  circuit  precedent  interpreting 
the statute when it committed the violation. The answer is no. 
    We decided this question in Suesz when we overruled the 
circuit precedent in question and declined the defendant debt 
collector’s request to make that ruling effective only prospec‐
tively. 757 F.3d at 649–50. That result is also required by the 
Supreme Court’s decision in Jerman v. Carlisle, McNellie, Rini, 
Kramer & Ulrich LPA, 559 U.S. 573, 576 (2010), which held that 
the FDCPA’s statutory safe harbor for bona fide mistakes does 
not apply to mistakes of law. Under Suesz and Jerman, the de‐
fendant cannot avoid liability for a violation based on its reli‐
ance  on  circuit  precedent  or  any  other  bona  fide  mistake  of 
No. 15‐2516                                                            3 

law. We vacate the judgment of the district court and remand 
for proceedings consistent with this opinion. 
    In Part I, we summarize the facts and history of this case. 
We then review in Part II the venue provision in the FDCPA 
and in Part III the history of this circuit’s interpretation of the 
venue  provision  as  applied  to  small‐claims  courts  in  two 
heavily populated counties in this circuit that have multiple 
court districts within the counties. In Part IV, we turn to the 
issue of retroactivity addressed in Suesz, and in Part V we ad‐
dress the issue of mistakes of law addressed in Jerman. 
I. Factual and Procedural Background 
    The  relevant  facts  are  not  disputed.  Plaintiff‐debtor 
Ronald Oliva had a credit card account while he was a student 
in downtown Chicago and later worked there. Oliva fell be‐
hind on the account, and the issuing bank eventually sold the 
delinquent receivable account to another entity. On behalf of 
that  other  entity,  the  law  firm  of  Blatt,  Hasenmiller, 
Leibsker & Moore, LLC filed a collection suit in 2013 against 
Oliva  in  the  Circuit  Court  of  Cook  County.  Oliva  v.  Blatt, 
Hasenmiller, Leibsker & Moore, LLC, 185 F. Supp. 3d 1062, 1063–
64 (N.D. Ill. 2015) (Oliva I). For such relatively small claims, 
the Circuit Court of Cook County divides the county into six 
municipal districts for purposes of venue. Blatt Hasenmiller 
filed  the  suit  against  Oliva  in  the  first  municipal  district  in 
downtown Chicago. 
    At the time, Oliva did not reside in the first municipal dis‐
trict.  Under  our  decision  in  Newsom,  Blatt  Hasenmiller’s 
choice  of  venue  in  the  first  municipal  district  within  Cook 
County was not required by the FDCPA but was permissible. 
While the Oliva action was pending, however, we issued our 
4                                                               No. 15‐2516 

Suesz decision on July 2, 2014. Eight days later, Blatt Hasen‐
miller  voluntarily  dismissed  the  suit  against  Oliva  and  re‐
funded the appearance fee that Oliva’s attorney had paid. 
    Later  in  2014,  Oliva  filed  this  federal  lawsuit  under  the 
FDCPA alleging that Blatt Hasenmiller had violated the Act’s 
venue provision, § 1692i, by suing him in a venue where he 
did not reside and had not signed the contract in suit. 185 F. 
Supp. 3d at 1064. The parties filed cross‐motions for summary 
judgment. The district court granted Blatt Hasenmiller’s mo‐
tion  and  denied  Oliva’s  motion.  The  district  court  held  that 
Blatt  Hasenmiller had shown  that its violation  of the venue 
provision in § 1692i was the result of a bona fide error in rely‐
ing on circuit precedent. The court rejected Oliva’s argument 
that  Suesz  should  apply  to  Blatt  Hasenmiller’s  suit  against 
him.1 
    On Oliva’s appeal, a panel of this court affirmed. Oliva v. 
Blatt, Hasenmiller, Leibsker & Moore, LLC, 825 F.3d 788 (7th Cir. 
2016)  (Oliva  II).  The  panel  concluded  that  the  retroactivity 
holding in Suesz should not be applied because Blatt Hasen‐
miller was entitled to the safe harbor for bona fide mistakes in 
§ 1692k(c).  Id.  at  791–92.  The  panel  also  found  that  the  Su‐
preme Court’s opinion in Jerman, holding that the bona fide 
error  safe  harbor  in  § 1692k(c)  did  not  apply  to  mistakes  of 
law, did not extend to mistakes of law based on controlling 
circuit  precedent.  Id.  Oliva  petitioned  for  rehearing  en  banc 
under Federal Rule of Appellate Procedure 35. He argued that 

                                                 
      1 Blatt Hasenmiller had also argued that venue in the first judicial dis‐

trict was proper on the ground that Oliva had signed the relevant contract 
in that district. The district court did not address that argument, and we 
leave it for consideration on remand. 
No. 15‐2516                                                        5 

the panel decision conflicted with both our earlier en banc de‐
cision  in  Suesz  and  the  Supreme  Court’s  decision  in  Jerman. 
We  granted  his  petition.  Because  the  issues  were  presented 
sufficiently  in  the  briefs  and  opinions  under  review,  we 
elected not to schedule a further oral argument in this case. 
II. Venue Under the Fair Debt Collection Practices Act 
    The Fair Debt Collection Practices Act seeks “to eliminate 
abusive debt collection practices by debt collectors.” 15 U.S.C. 
§ 1692(e) (congressional purposes). One such practice is abu‐
sive forum‐shopping by debt collectors choosing the venues 
for lawsuits to collect consumer debts. The Act requires: 
       Any debt collector who brings any legal action 
       on a debt against any consumer shall — 
       (1) in the case of an action to enforce an interest 
       in real property securing the consumer’s obliga‐
       tion, bring such action only in a judicial district 
       or similar legal entity in which such real prop‐
       erty is located; or 
       (2) in the case of an action not described in par‐
       agraph (1), bring such action only in the judicial 
       district or similar legal entity — 
           (A) in which such consumer signed the con‐
           tract sued upon; or 
           (B)  in  which  such  consumer  resides  at  the 
           commencement of the action. 
15 U.S.C. § 1692i(a). 
    Since the debt here was not secured by real property, our 
focus is on paragraph (a)(2), which requires the debt collector 
to file a collection suit in a venue where the consumer debtor 
6                                                        No. 15‐2516 

either signed the relevant contract or resides. The provision 
should prevent debt collectors from choosing venues that are 
inconvenient for the debtor and/or particularly friendly to the 
debt collector. The Act’s venue provision applies even where 
the debt collector’s venue selection is permissible as a matter 
of state law. Suesz, 757 F.3d at 648; id. at 653 (Sykes, J., concur‐
ring)  (as  applied  to  debt  collection  actions  in  state  court, 
“§ 1692i must be understood not as a venue rule but as a pen‐
alty on debt collectors who use state venue rules in a way that 
Congress considers unfair or abusive”). 
III. FDCPA Venue in the Seventh Circuit 
    In the three states in this circuit, almost all state trial courts 
are organized county by county, so the relevant “judicial dis‐
trict  or  similar  legal  entity”  under  § 1692i  is  ordinarily  a 
county. The sticky issue has been the meaning of “judicial dis‐
trict or similar legal entity” in counties that divide their small 
claims courts among court subdivisions that are smaller than 
the entire counties. These are Cook County, Illinois (Chicago), 
and Marion County, Indiana (Indianapolis). 
    In Newsom, we held that municipal department districts of 
the Circuit Court of Cook County were not “judicial districts” 
under  § 1692i(a),  and that  the  relevant  “judicial  district”  for 
Cook County was the entire county. 76 F.3d at 819. The prac‐
tical  effect  of  that  decision  was  to  allow  debt  collectors  in 
Cook County to choose freely among the six different munic‐
ipal department districts, at least as far as the FDCPA was con‐
cerned.  In  the  wake  of  Newsom,  debt  collectors  in  Cook 
County  could  file  collection  suits  in  municipal  department 
districts  that  were  distant  from  the  consumers’  residence  or 
the location where the relevant contract was signed. 
No. 15‐2516                                                                     7 

    In  2014,  however,  we  revisited  the  venue  issue  in  a  case 
dealing with the nine township small‐claims courts in Marion 
County, Indiana, in Suesz, 757 F.3d 636. In Suesz, we overruled 
Newsom and held that a “judicial district or similar legal en‐
tity” under § 1692i is “the smallest geographic area that is rel‐
evant for determining venue in the court system in which the 
case is filed.” Id. at 638. That meant in Suesz itself that a col‐
lection suit filed in a township other than where the consumer 
resided or the contract was signed violated the Act. 
   The reasoning and holding of Suesz clearly extend to the 
municipal department districts in Cook County, Illinois. It ap‐
pears  that  collectors  of  consumer  debts  in  Cook  County 
quickly adapted their practices to comply with Suesz after the 
en banc decision. This appeal concerns FDCPA claims based 
on collections suits filed before our en banc decision in Suesz.2 
                                                 

                                                 
      2 The question presented in this appeal has arisen in a number of sim‐

ilar cases in the Northern District of Illinois. All of the district court deci‐
sions on point other than Oliva have ruled in favor of retroactive applica‐
tion of Suesz. See Oberg v. Blatt, Hasenmiller, Leibsker & Moore, LLC, No. 14 
C 7369 2015 WL 9478213, at *4 (N.D. Ill. Dec. 29, 2015) (Kennelly, J.); Des‐
fassiaux v. Blatt, Hasenmiller, Leibsker & Moore, LLC, 142 F. Supp. 3d 667, 674 
(N.D. Ill. 2015) (Feinerman, J.); Browne v. John C. Bonewicz, P.C., No. 14 CV 
6312, 2015 WL 6165033, at *3 (N.D. Ill. Oct. 20, 2015) (Shah, J.); Rowan v. 
Blatt,  Hasenmiller,  Leibsker  &  Moore,  LLC,  No.  14  CV  08923,  2015  WL 
5920873, at *6 (N.D. Ill. Oct. 8, 2015) (Chang, J.); Conroy v. Blatt, Hasenmiller, 
Leibsker & Moore, LLC, No. 14 C 6725, 2015 WL 5821642, at *4 (N.D. Ill. Oct. 
1, 2015) (Hart, J.); Portalatin v. Blatt, Hasenmiller, Leibsker & Moore, LLC, 125 
F. Supp. 3d 810, 817 (N.D. Ill. 2015) (Kennelly, J.); Maldanado v. Freedman 
Anselmo Lindberg, LLC, Nos. 14 C 6694 et al., 2015 WL 2330213, at *3 (N.D. 
Ill. May 14, 2015) (Leinenweber, J.). Other similar cases have failed for sep‐
arate reasons, though, such as the statute of limitations. 
8                                                          No. 15‐2516 

IV. Retroactivity Under Suesz 
    In the en banc briefing in Suesz, the debt collector argued 
that it and other debt collectors had been relying on our prec‐
edent in Newsom to choose preferred venues among the dif‐
ferent small claims courts within the county. It argued that if 
we  were  to  overrule  Newsom,  we  should  give  that  decision 
only  prospective  effect.  We  rejected  that  argument,  holding 
that the new rule adopted in Suesz would apply in Suesz itself. 
757 F.3d at 649–50. 
    The  general  rule, we explained,  is  that  judicial  decisions 
are given retroactive effect, unlike legislation, which ordinar‐
ily is not. We acknowledged that the Supreme Court has left 
itself some room to give its rulings in civil cases only prospec‐
tive effect “to avoid injustice or hardship to civil litigants who 
have justifiably relied on prior law.” Id. at 649, quoting Har‐
per v.  Virginia  Dep’t  of  Taxation,  509  U.S.  86,  110  (1993)  (Ken‐
nedy, J., concurring in part and concurring in the judgment), 
quoting in turn American Trucking Ass’ns v. Smith, 496 U.S. 167, 
199 (1990) (plurality opinion), and endorsing Chevron Oil Co. 
v. Huson, 404 U.S. 97 (1971). We were not persuaded to impose 
a prospective‐only rule in Suesz. We noted that the Supreme 
Court had reversed a state court’s decision to give a United 
States Supreme Court decision only prospective effect. Suesz, 
757 F.3d at 649, citing Reynoldsville Casket Co. v. Hyde, 514 U.S. 
749, 753–54 (1995). We also observed that a prior decision of 
one intermediate appellate court does not ordinarily produce 
the degree of certainty concerning an issue of federal law that 
might  justify  a  rare  prospective‐only  ruling.  We  said  that  a 
prospective‐only ruling would be “impermissible unless the 
law had been so well settled before the overruling that it had 
No. 15‐2516                                                               9 

been  unquestionably  prudent  for  the  community  to  rely  on 
the previous legal understanding.” Id. at 650. 
    To illustrate the point, we considered a different scenario, 
one in which we as a circuit court of appeals had continued to 
follow Newsom but the Supreme Court had granted certiorari 
in Suesz and reversed. Neither our prior decision in Newsom 
nor the panel’s decision in Suesz, we said, would have justified 
the Supreme Court giving its decision only prospective effect. 
Id. Also, the Supreme Court’s FDCPA decisions against debt 
collectors have not given any sign of applying their holdings 
only prospectively. See Jerman, 559 U.S. 573; Heintz v. Jenkins, 
514  U.S.  291,  294  (1995)  (Act  applies  to  lawyers  collecting 
debts through litigation). 
    The panel opinion in this case declined to apply the Suesz 
holding on retroactivity. The panel wrote that Suesz “did not 
specify the scope of its retroactivity,” but the panel assumed 
without deciding that the Suesz retroactivity holding would 
apply to the debt collector in this case. Oliva II, 825 F.3d at 790–
91. The panel in this case then considered the FDCPA safe har‐
bor for good‐faith mistakes under § 1692k(c), which had not 
been argued in Suesz.3 We turn to that rationale next.  
       
       

                                                 
     3 In the en banc oral argument in Suesz, the debt collector was asked 

why it did not rely on § 1692k(c) to argue for prospective‐only application 
if Newsom were to be overruled. Counsel explained, in apparent reference 
to Jerman, that the Supreme Court had previously held that the safe harbor 
did not apply to good‐faith mistakes of law. Since the party in a position 
to argue the point had not argued it, we did not address Jerman in the en 
banc opinion. 
10                                                      No. 15‐2516 

V. Jerman and Good‐Faith Mistakes of Law 
    The FDCPA provides a private right of action for persons 
whose  rights  under  the  Act  are  violated.  15  U.S.C.  § 1692k. 
Remedies  include  actual  damages,  statutory  damages  up  to 
$1000 per violation, and attorney fees. The Act also provides 
a safe harbor, a defense that bars liability “if the debt collector 
shows by a preponderance of evidence that the violation was 
not intentional and resulted from a bona fide error notwith‐
standing the maintenance of procedures reasonably adapted 
to avoid any such error.” § 1692k(c). Blatt Hasenmiller has ar‐
gued, and the district court  and panel agreed, that this  safe 
harbor  protected  it  from  liability  because  it  relied  in  good 
faith upon our precedent in Newsom in choosing venue for its 
collection suit against Oliva.  
    The  Supreme  Court  decided  Jerman  v.  Carlisle,  McNellie, 
Rini,  Kramer  &  Ulrich  LPA  to  resolve  a  circuit  split  as  to 
whether the Act’s safe harbor applies to debt collectors’ good‐
faith mistakes of law. 559 U.S. at 580–81. In Jerman, the debt 
collector had sent a notice to the debtor saying that the debt 
would be assumed to be valid unless she disputed it in writ‐
ing. For purposes of the Supreme Court litigation, the Court 
assumed that the debt collector had violated § 1692g by tell‐
ing the debtor that she would have to dispute the validity of 
the debt in writing. Id. at 580 n.3. The Supreme Court held that 
§ 1692k(c) does not apply to errors of law in interpreting the 
Act.  The  Court  stated  its  holding  as  follows:  “We  therefore 
hold  that  the  bona  fide  error  defense  in  § 1692k(c)  does  not 
apply to a violation of the FDCPA resulting from a debt col‐
lector’s  incorrect  interpretation  of  the  requirements  of  that 
statute.” Id. at 604–05. 
No. 15‐2516                                                       11 

    The panel in this case concluded that Jerman did not bar 
Blatt Hasenmiller’s defense under § 1692k(c). The panel read 
the Jerman holding narrowly, as applying only to the debt col‐
lector’s own mistaken interpretation of the law but not to re‐
liance  on  a  precedent  that  was  later  overruled  as  mistaken. 
Oliva II, 825 F.3d at 792. In other words, a debt collector could 
rely on a court’s, or at least an appellate court’s, mistaken in‐
terpretation of the Act. The panel also said that even if the dis‐
tinction between a court’s interpretation and a debt collector’s 
interpretation does not hold up, the debt collector’s interpre‐
tation was not mistaken when it was made. Id.  
    With respect, we do not read Jerman so narrowly. We see 
no indications that the Court intended to allow § 1692k(c) to 
protect some mistakes of law about the Act but not others. The 
opinion  includes  no  indication  of  how  courts  might  distin‐
guish  between  protected  and  unprotected  mistakes  of  law, 
nor do we see a workable line between protected and unpro‐
tected mistakes of law. 
    There  are  also  clear  signs  in  Jerman  that  the  Court  was 
reaching all mistaken interpretations of the Act, regardless of 
how understandable or reasonable they might have been. For 
example,  the  Jerman dissent  argued  that  the  majority’s  deci‐
sion would have unworkable consequences for attorneys col‐
lecting debts, requiring an attorney to resolve legal ambigui‐
ties against  her client  “even  where  there  is  substantial  legal 
authority for a position favoring the client.” 559 U.S. at 597, 
citing id. at 619–24 (Kennedy, J., dissenting). The Jerman ma‐
jority was not persuaded to make an exception for mistakes 
supported  by  “substantial  legal  authority.”  Id.  at  597.  That 
logic fits this case unless there is a manageable way to distin‐
12                                                       No. 15‐2516 

guish between mistakes supported by “controlling” legal au‐
thority and those supported by “substantial” legal authority. 
We do not see one, and the panel and dissent do not offer one 
for purposes of Jerman and § 1692k(c). Nor has any other cir‐
cuit tried to confine Jerman as the panel did here. 
   Also relevant to the scope of Jerman, the Court pointed out 
that Congress had included in § 1692k an additional safe har‐
bor  for  a  debt  collector  who  seeks  and  follows  an  advisory 
opinion from the Federal Trade Commission’s Bureau of Con‐
sumer Protection:  
       No provision of this section imposing any liabil‐
       ity  shall  apply  to  any  act  done  or  omitted  in 
       good  faith  in  conformity  with  any  advisory 
       opinion of the Bureau, notwithstanding that af‐
       ter  such  act  or  omission  has  occurred,  such 
       opinion  is  amended,  rescinded,  or  determined 
       by  judicial  or  other  authority  to  be  invalid  for 
       any reason. 
§ 1692k(e). The Court found that the inclusion of the safe har‐
bor for FTC advice was inconsistent with a broad defense for 
good‐faith mistakes of law: 
       Debt collectors would rarely need to consult the 
       FTC  if  § 1692k(c)  were  read  to  offer  immunity 
       for  good‐faith  reliance  on  advice  from  private 
       counsel. Indeed, debt collectors might have an 
       affirmative  incentive  not  to  seek  an  advisory 
       opinion  to  resolve ambiguity  in the law, as re‐
       ceipt of such advice would prevent them from 
       claiming  good‐faith  immunity  for  violations 
No. 15‐2516                                                     13 

       and would potentially trigger civil penalties for 
       knowing violations under the FTC Act. 
559 U.S. at 588.  That analysis is surely  correct  as a  practical 
matter. See also id. at 605–06 (Breyer, J., concurring) (empha‐
sizing the safe harbor for FTC advice as solution for legal un‐
certainty). 
    Jerman recognized the issue it was deciding is important 
for  effective  enforcement  of  the  FDCPA.  It  is  important  be‐
cause there is so much room to argue different interpretations 
of the FDCPA. A broad exception for good‐faith legal errors 
(akin to a qualified immunity defense under 42 U.S.C. § 1983) 
would allow debt collectors to resolve all legal uncertainty in 
their own favor, at least as long as they consulted a lawyer. 
See Jerman, 559 U.S. at 601–02. The result would be to give “a 
competitive  advantage  to  debt  collectors  who  press  the 
boundaries of lawful conduct,” inviting a “race to the bottom” 
driving more conservative collectors out of business and run‐
ning directly contrary to the overall purpose of the Act. Id. at 
602. 
   As we read the Jerman opinion, the Court chose to avoid 
that result by rejecting application of § 1692k(c) to any legal 
errors concerning the FDCPA. In essence, the Court read the 
Act as putting the risk of legal uncertainty on debt collectors, 
giving them incentives to stay well within legal boundaries. 
And along these lines, it is worth remembering that nothing 
in Newsom or the Act required Blatt Hasenmiller to sue in the 
venue it chose. Jerman and our interpretation of § 1692k(c) do 
14                                                            No. 15‐2516 

not nullify the statutory defense but confine it to factual and 
clerical errors. See Jerman, 559 U.S. at 587.4 
     We must still acknowledge, of course, that if any mistaken 
interpretations of the Act were made in good faith, it was in 
cases like this. Debt collectors in Cook County relied on circuit 
precedent  in  believing  they  could  choose  freely  among  the 
districts within the county in filing debt collection suits. Our 
colleagues in dissent make that point with strong language. 
But as we pointed out above and in Suesz, suppose the over‐
ruling of Newsom had come not from this court sitting en banc 
but from the Supreme Court. Such a decision would not have 
needed to overrule any Supreme Court precedent, and there 
is  no  reason  to  think  the  Supreme  Court  would  have  given 
such a decision only prospective in effect. See Suesz, 757 F.3d 
at 650. In that situation, the defendant would not be entitled 
to  a  safe  harbor.  We  see  no  reason  to  distinguish  between 
those two paths to overruling Newsom.  
    The  unstated  assumption  of  the  dissent  is  that  a  judicial 
decision is “the law.” With a statute, however, the controlling 
law  is  and  always  has  been  the  statute  itself,  as  enacted  by 
both  houses  of  Congress  and  signed  by  the  President.  One 
judge or a panel of judges may or may not understand that 
text correctly, but the statute remains the law even if judges 
err. That is why overrulings of earlier statutory decisions, like 
                                                 
      4 Blatt Hasenmiller has pointed out that the Jerman opinion said it was 

not addressing the effect of good‐faith mistakes about matters of state law. 
See 559 U.S. at 580 n.4. From the reservation of that question, Blatt Hasen‐
miller concludes that not all mistakes of law are excluded from the safe 
harbor. For the reasons in the text, we think the reservation of the state‐
law issue does not signal a willingness to draw fine lines between different 
mistakes of law concerning the FDCPA itself. 
No. 15‐2516                                                          15 

reversals by the Supreme Court, are retroactive. It is also why 
it makes sense  to  think of the defendant’s  action  here as  re‐
flecting  a mistake  of law  despite  the  reliance  on  admittedly 
substantial  precedent.  Defendant  was  mistaken  about  the 
meaning of the statute, and so were the panels in Newsom and 
Suesz. The fact that different sets of lawyers, including those 
with judicial commissions, made a legal error does not make 
it less a legal error. 
    Nevertheless, in recognition of the equitable points the de‐
fendant makes about its reliance on Newsom, it is helpful to 
recall that the FDCPA provides that, in determining damages 
for a violation where the safe harbor is not available, the court 
“shall consider, among other relevant factors … the extent to 
which  such  noncompliance  was  intentional.”  15  U.S.C. 
§ 1692(b)(1).  
    We are aware of one area in the law where reliance on con‐
trolling circuit precedent has been given special treatment: an 
exception  from  the  exclusionary  rule  under  the  Fourth 
Amendment. In United States v. Leon, 468 U.S. 897 (1984), the 
Supreme Court recognized an exception to the exclusionary 
rule for Fourth Amendment violations that resulted from po‐
lice officers’ reasonable reliance on facially valid search war‐
rants.  In  Davis  v.  United  States,  564  U.S.  229  (2011),  the  Su‐
preme  Court  extended  the  Leon  good‐faith  exception  to 
searches  conducted  in  objectively  reasonable  reliance  on 
binding  appellate  precedent.  That  unusual  rule  in  Davis  is 
based on the exclusionary rule’s “high cost to both the truth 
and the public safety,” and the absence of offsetting benefits 
resulting from deterring police  misconduct when the  police 
are complying with circuit precedent. Id. at 232. The interest 
16                                                                  No. 15‐2516 

in protecting debt collectors’ choices of venue is not at all com‐
parable to the stakes under the exclusionary rule. We see no 
reason to create a similar rule under the FDCPA, especially in 
the face of Jerman’s rejection of mistakes of law as grounds for 
the safe harbor under 15 U.S.C. § 1692k(c). 
    The  judgment  of  the  district  court  is  VACATED  and  the 
case is REMANDED for further proceedings consistent with 
this opinion.5 




                                                 
      5  We  do  not  address  here  situations  in  which  a  debt  collector  con‐

cluded in good faith that the FDCPA required it to act in such a way that a 
court later determined was prohibited. 
No. 15‐2516                                                             17 

    MANION,  Circuit  Judge,  with  whom  BAUER,  FLAUM,  and 
KANNE,  Circuit  Judges,  join,  dissenting.  Today  the  court  an‐
nounces an unprecedented new rule—one that punishes debt 
collectors for doing exactly what the controlling law explicitly 
authorizes them to do at the time they do it. The court’s in‐
verted new standard effectively eradicates the FDCPA’s bona 
fide error defense. Worse still, by penalizing strict compliance 
with controlling precedent, the court gravely undermines the 
rule of law in this circuit and exposes law‐abiding citizens to 
unforeseeable and arbitrary liability in civil proceedings. I re‐
spectfully dissent.  
                                    I. 
    In  December  2013,  debt  collector  Blatt  Hasenmiller 
Leibsker  &  Moore,  LLC,  filed  a  collection  lawsuit  against 
Ronald Oliva. The suit was filed at the Richard J. Daley Center 
in  downtown  Chicago,  in  the  first  municipal  district  of  the 
Circuit Court of Cook County. Oliva resided in Orland Park, 
Illinois, which is in the fifth municipal district of the Circuit 
Court of Cook County. 
    In deciding where to file suit, Blatt relied on our then‐con‐
trolling precedent of Newsom v. Friedman, 76 F.3d 813 (7th Cir. 
1996). In Newsom we concluded that the Circuit Court of Cook 
County  is  a  single  “judicial  district”  for  purposes  of  the 
FDCPA’s venue provision, 15 U.S.C. § 1692i, which requires 
collection  suits  to  be  filed  in  the  “judicial  district  or  similar 
legal  entity”  where  the  contract  was  signed  or  where  the 
debtor  resides.  The  Newsom  court  unequivocally  held  that, 
under § 1692i(a)(2), debt collectors were allowed to file suit in 
any of the Circuit Court of Cook County’s various municipal 
districts  so  long  as  the  debtor  resided  in  Cook  County  or 
signed the underlying contract there. Oliva resided in Cook 
18                                                      No. 15‐2516 

County, so Blatt’s decision to file suit in Cook County’s first 
municipal district was lawful under § 1692i as definitively in‐
terpreted  by  Newsom.  In  other  words,  Blatt’s  selection  of 
venue was lawful when it occurred.  
    No  one  disputes  this.  And  who  could?  Newsom  was  the 
settled law of this circuit for nearly eighteen years at the time, 
and it explicitly authorized Blatt to file suit exactly where it 
did. Even the court admits that “[u]nder our decision in New‐
som, Blatt Hasenmiller’s choice of venue … was permissible.” 
Nor is there any doubt that Newsom was valid while in effect: 
as we recently recognized, Newsom was “good law in this cir‐
cuit” before it was overruled. Jackson v. Blitt & Gaines, P.C., 833 
F.3d 860, 865 (7th Cir. 2016).  
    In July 2014, while Blatt’s lawsuit was still pending, a di‐
vided en banc panel of this court overruled Newsom in Suesz 
v. Med–1 Solutions, LLC, 757 F.3d 636 (7th Cir. 2014). The Suesz 
court held that a “judicial district or similar legal entity” un‐
der § 1692i is “the smallest geographic area that is relevant for 
determining  venue  in  the  court  system  in  which  the  case  is 
filed.” Id. at 638. Under Suesz, collection lawsuits governed by 
§ 1692i(a)(2) may no longer be filed in any of the six municipal 
districts  of  the  Circuit  Court  of  Cook  County,  but  must  in‐
stead  be  filed  in  the  particular  municipal  district  where  the 
debtor resides or where the underlying contract was signed. 
The court in Suesz further held that its decision applied retro‐
actively. 
   Although  Blatt’s  selection  of  venue  complied  with  the 
then‐governing law of Newsom, it did not conform to the new 
rule retroactively applied by Suesz. To comply with the new 
rule,  Blatt  dismissed  its  action  against  Oliva  shortly  after 
Suesz  was  decided.  Oliva  then  brought  an  FDCPA  claim 
No. 15‐2516                                                          19 

against Blatt in federal court, alleging that Blatt was retroac‐
tively  liable  for  having  filed  suit  in  the  wrong  venue  under 
Suesz. The district court granted summary judgment for Blatt 
on  the  ground  that  Blatt  was  protected  from  liability  under 
the  FDCPA’s  bona  fide  error  defense.  15  U.S.C.  §  1692k(c). 
That conclusion was correct, and the district court’s judgment 
should be affirmed. 
                                  II. 
    The FDCPA is not a strict‐liability statute. While most in‐
fractions  result  in  liability,  the  Act  creates  an  important  ex‐
emption for violations resulting from a debt collector’s good‐
faith mistake. The exemption is mandatory, not optional: 
        A debt collector may not be held liable in any ac‐
        tion  brought  under  this  subchapter  if  the  debt 
        collector shows by a preponderance of evidence 
        that  the  violation  was  not  intentional  and  re‐
        sulted  from  a  bona  fide  error  notwithstanding 
        the  maintenance  of  procedures  reasonably 
        adapted to avoid any such error. 
15 U.S.C. § 1692k(c) (emphasis added). 
    Blatt easily meets each of these elements. It’s undisputed 
that Blatt’s retroactively imposed violation of Suesz was unin‐
tentional and that Blatt maintained reasonable procedures to 
avoid any error. It’s also undisputed that the retroactive vio‐
lation resulted from Blatt’s good‐faith mistake: the mistake of 
complying with the controlling law of Newsom rather than the 
then‐nonexistent  rule  of  Suesz  that  would  later  be  retroac‐
tively  applied.  Indeed,  the  court  concedes  that  if  ever  there 
was a good‐faith mistake under the FDCPA, “it was in cases 
like this.” Maj. Op. at 14. Yet the court refuses to draw the only 
20                                                     No. 15‐2516 

logical conclusion: Blatt is statutorily exempt from liability be‐
cause  its  retroactively  imposed  violation  of  the  rule  an‐
nounced  in  Suesz  was  the  result  of  a  bona  fide  error  under 
§ 1692k(c). 
    The court’s refusal to give effect to the statute is not justi‐
fied by its retroactivity ruling in Suesz. Suesz had nothing to 
do with the bona fide error defense and made no mention of 
good‐faith mistakes or § 1692k(c). As the original panel in this 
case stated, Suesz may have created a cause of action for ret‐
roactive violations, but it did not “retroactively proscribe the 
application  of  the  bona  fide  error  defense.”  Oliva  v.  Blatt, 
Hasenmiller, Leibsker & Moore, LLC, 825 F.3d 788, 791 (7th Cir. 
2016). 
    Nor is today’s decision supported by the Supreme Court’s 
holding in Jerman v. Carlisle, 559 U.S. 573 (2010). The Jerman 
Court held that “the bona fide error defense in § 1692k(c) does 
not apply to a violation of the FDCPA resulting from a debt 
collector’s incorrect interpretation of the requirements of that 
statute.” Id. at 604–05. Blatt did not incorrectly interpret the 
FDCPA’s legal requirements in failing to follow the then‐non‐
existent rule of Suesz. Quite the contrary. While it was still the 
law, Newsom definitively determined the legal requirements 
of the FDCPA’s venue provision for debt collectors filing suit 
in  Cook  County—and  Blatt  followed  Newsom  to  the  letter. 
Blatt therefore correctly interpreted the statute’s legal require‐
ments in accordance with the controlling law in effect at the 
time of its conduct. 
   Blatt’s interpretation was no less correct just because this 
court later found that Newsom was wrongly decided. A court’s 
controlling but mistaken interpretation of a statute is not the 
same  thing  as  a  party’s  decision  to  comply  with  the  court’s 
No. 15‐2516                                                       21 

controlling  interpretation.  The  party  may,  indeed  must,  ad‐
here to the court’s controlling interpretation even if the party 
itself  correctly  interprets  the  statute  and  believes  that  the 
court’s interpretation is wrong. Thus, assuming that the New‐
som court mistakenly interpreted the statute, its mistaken in‐
terpretation cannot be imputed to Blatt. See Oliva, 825 F.3d at 
792 (noting that Blatt’s decision to follow the controlling rule 
of Newsom did “not amount to an independent (and entirely 
futile) ‘interpretation’ of that which Newsom had already de‐
finitively interpreted and handed down as the binding law of 
this  Circuit”)  (footnote  omitted).  Jerman  excludes  the  bona 
fide error defense only when the debt collector’s violation re‐
sults from the “debt collector’s mistaken interpretation” of the 
legal requirements of the Act. Jerman, 576 U.S. at 577 (empha‐
sis added). Because Blatt did not mistakenly interpret the stat‐
ute’s legal requirements merely by following the controlling 
interpretation of Newsom, Jerman’s exclusion does not apply. 
   Put simply, Blatt’s decision to follow the controlling law as it 
then existed was not a mistake of law, nor was its failure to 
comply with a rule that did not yet exist but that would one 
day emerge with retroactive effect. No subsequent change of 
law––not  even  a  retroactive  one––can  change  that  fact.  It  is 
not a mistake of law to follow controlling law, even when that 
law is later overruled.  
    In sum, Blatt’s retroactively imposed violation was the un‐
fortunate result of its good‐faith decision to comply with con‐
trolling law while ignorant of a future ruling that would one 
day reach back in time to declare its lawful conduct unlawful 
by the legal fiction of retroactivity. In hindsight, that decision 
was mistaken. But it wasn’t a mistake of law. Blatt’s failure to 
foresee the retroactive change of law heralded by Suesz was a 
22                                                          No. 15‐2516 

bona fide error entirely outside Blatt’s control. Blatt is there‐
fore entitled to exemption from liability under §1692k(c). 
                                   III. 
    In  reaching  the  opposite  conclusion,  the  court  makes  a 
number of serious mistakes. It repeatedly misrepresents the 
original panel’s decision; misinterprets both Jerman and Suesz; 
disregards the legal effect of its own binding precedent; runs 
afoul of the separation of powers by effectively nullifying a 
lawful statutory defense legislated by Congress; and creates 
an  unprecedented  new  rule—one  that  punishes  people  for 
following controlling law—that tramples the most cherished 
principles  of  due  process  and  strikes  at  the  very  heart  of 
American  liberty.  The  most  pervasive  of  these  errors  is  the 
misrepresentation of the original panel’s decision, so I’ll start 
there.  
A. The Court Misrepresents the Panel’s Decision 
     The court paints a very different—and very inaccurate—
picture of the original panel’s decision. The court begins by 
asserting that the panel “declined to apply the Suesz holding 
on retroactivity.” Maj. Op. at 9; see also id. at 4. Not so. The 
panel explicitly assumed that Suesz’s retroactivity did apply 
in  this  case—applied  it—and  then  concluded  that  the  bona 
fide error defense excused Blatt from liability for its retroac‐
tive violation: 
       Although Suesz did not specify the scope of its 
       retroactivity, we assume without deciding that 
       Suesz’s  holding  applies  retroactively  to  Blatt, 
       and  that  Blatt’s  decision  to  file  suit  in  the  first 
       municipal district of the Circuit Court of Cook 
       County was a violation of § 1692i as interpreted 
No. 15‐2516                                                       23 

       by Suesz. … We [] hold that Blatt’s violation of § 
       1692i as interpreted by Suesz was the result of a 
       bona fide error that precludes liability under the 
       Act. 
Oliva, 825 F.3d at 790–92. 
    The  court  then  launches  a  litany  of  mischaracterizations 
pertaining to the original panel’s interpretation of Jerman. Ac‐
cording  to  the  court,  the  panel  concluded  that  Jerman  does 
“not  extend  to  mistakes  of  law  based  on  controlling  circuit 
precedent.”  Maj.  Op.  at  4.  What  the  original  panel  actually 
said is that Jerman precludes the bona fide error defense based 
on a debt collector’s mistake of law, but that a debt collector 
does  not  make  a  mistake  of  law  when  it  correctly  interprets 
controlling circuit precedent. See Oliva, 825 F.3d at 792 (recit‐
ing  the  holding  of  Jerman  verbatim  and  holding  that  Blatt’s 
retroactive violation of Suesz was “not the result of Blatt’s mis‐
taken  interpretation  of  the  FDCPA”;  Blatt’s  “interpretation 
was undisputedly correct, since [Blatt] relied on Newsom to file 
suit exactly where Newsom allowed”) (emphasis added). 
    The court further suggests that the panel read Jerman “nar‐
rowly … to allow § 1692k(c) to protect some mistakes of law 
about the Act but not others.” Maj. Op. at 11. But that reading 
isn’t  just  narrow,  it’s  dead  wrong.  And  the  original  panel 
never said anything of the sort. See Oliva, 825 F.3d at 792. The 
court then poses a line‐drawing problem to critique the “nar‐
row”  reading  that  is  of  its  own  making:  “nor  do  we  see  a 
workable line between protected and unprotected mistakes of 
law.” Nor do I. Though I do see a line—a bright one in fact—
between  those  violations  that  result  from  a  debt  collector’s 
mistake of law, and those that do not. That’s the line drawn 
24                                                      No. 15‐2516 

by Jerman, and it’s the line the original panel applied in this 
case. 
    According to the court, the panel also concluded that Jer‐
man does not bar the bona fide error defense when a debt col‐
lector violates the Act in reliance on “a precedent that was later 
overruled as mistaken.” Maj. Op. at 11 (emphasis added). In 
other words, the court continues, the panel found that the de‐
fense still applies to mistakes of law so long as the debt col‐
lector relies “on a court’s, or at least an appellate court’s, mis‐
taken  interpretation  of  the  Act.”  Id.  (emphasis  added).  The 
panel  never  made  those  sweeping  statements,  which  are 
clearly at odds with Jerman. Relying on “a” precedent or “a” 
judicial decision may very well be a mistake of law—as when 
the precedent or decision relied upon conflicts with the con‐
trolling  law  in  the  relevant  jurisdiction.  That’s  exactly  what 
happened in Jerman: the debt collector mistakenly interpreted 
the controlling law of the Sixth Circuit by relying on non‐con‐
trolling precedent from another circuit. By contrast, correctly 
interpreting the controlling law of the relevant jurisdiction is 
not a mistake of law in that jurisdiction. It’s precisely the op‐
posite.  The  panel  didn’t  say  that  there’s  no  mistake  of  law 
when the debt collector relies on “an appellate court’s” con‐
flicting  precedent;  the  panel  said  that  correctly  interpreting 
the controlling appellate precedent in the relevant jurisdiction 
is not a mistake of law.  
   The court goes on to say, as if the original panel differed, 
that there are “clear signs in Jerman that the Court was reach‐
ing all mistaken interpretations of the Act, regardless of how 
understandable  or  reasonable  they  might  have  been.”  Maj. 
Op. at 11. That rather obvious statement might be relevant if 
the original panel had grossly misinterpreted Jerman to mean 
No. 15‐2516                                                     25 

that,  while  good‐faith  mistaken  interpretations  aren’t  pro‐
tected, really good‐faith mistaken interpretations are. There’s 
more than a clear sign that Jerman doesn’t support so flimsy a 
distinction. And the panel never said it did. The panel didn’t 
say that Blatt’s mistake of law should be excused because Blatt 
understandably relied on controlling law. The panel said that 
because Blatt understandably relied on controlling law, there 
was no mistake of law to be excused. See Oliva, 825 F.3d at 792 
(“Blatt’s  interpretation  was  not  mistaken  when  it  was 
made.”). 
    Notably, the court does not quote from the original panel’s 
decision  to  substantiate  any  of  these  mischaracterizations. 
Nor could it, because the original panel never said the things 
the court says it said. Today’s reversal knocks down a straw 
man. The original panel’s real decision concluded that Blatt’s 
good‐faith mistake was not a mistake of law because Blatt cor‐
rectly  interpreted  (and  strictly  followed)  controlling  prece‐
dent. That reasoning is not addressed in today’s opinion. 
B. The Court Misinterprets Jerman 
    The  court also misreads the Supreme Court’s  holding in 
Jerman. Under Jerman, the court says, Blatt “cannot avoid lia‐
bility for a violation based on its reliance on circuit precedent 
….” Maj. Op. at 2. But that’s not what Jerman says. Jerman says 
that debt collectors cannot avoid liability based on their “mis‐
taken interpretation of the legal requirements of the FDCPA.” 
Jerman, 559 U.S. at 577. In Jerman, the debt collector’s reliance 
on circuit precedent didn’t matter because the precedent was 
from  another  circuit  and  wasn’t  controlling.  See  Daubert  v. 
NRA Grp., LLC, No. 16‐3613, 2017 WL 2836808, at *8 (3d Cir. 
July 3, 2017) (holding that Jerman applies “[w]here an issue of 
law under the FDCPA is unsettled by the Supreme Court or a 
26                                                     No. 15‐2516 

precedential decision of the relevant court of appeals”) (emphasis 
added). But what happens when the circuit precedent being 
relied on is also the controlling determination of the FDCPA’s 
legal requirements in the relevant jurisdiction, and the debt 
collector’s  interpretation  of  those  requirements  is  correct? 
That’s what happened here. When reliance on the law equals 
compliance with the law, there is no mistake of law. Jerman 
doesn’t say otherwise.  
    The court then notes that the Jerman Court rejected a rule 
that would make an exception for mistakes of law based on a 
debt  collector’s  good‐faith  reliance  on  “substantial  legal  au‐
thority.” Maj. Op. at 11. From there, the court contrasts “sub‐
stantial”  legal  authority  with  “controlling”  legal  authority, 
and indicates that it doesn’t see a manageable way to distin‐
guish reliance on one from reliance on the other. Id. at 11–12. 
Whatever “substantial” authority means in the court’s analy‐
sis, it can’t mean controlling authority, for the court contrasts 
the two. And if it’s not controlling, then it’s at best persuasive. 
So what the court is actually saying is that it sees no way to 
differentiate controlling legal authority from persuasive legal 
authority.  
    That’s  an  astonishing  proposition,  and  certainly  not  one 
recognized by the court in Jerman. If controlling authority—
the only definitive authority that binds with the force of law—
can’t be readily distinguished from its opposite, then the rule 
of law is a sham. Here’s the difference between the two: con‐
trolling authority is the governing, binding law in a given ju‐
risdiction; persuasive authority is not. And here’s the upshot: 
one  can  correctly  interpret  persuasive  authority  and  still  be 
mistaken  about  the  relevant  controlling  authority;  but  one 
can’t  be  mistaken  about  the  relevant  controlling  authority 
No. 15‐2516                                                                   27 

when he correctly interprets the relevant controlling author‐
ity. That’s what Blatt did here.  
     The court also says that Jerman puts the “risk of legal un‐
certainty on debt collectors.” Maj. Op. at 13. That’s true. But it 
begs an important question: why is the court punishing Blatt 
for doing what was certainly lawful at the time and place it did 
it? It seems the court believes that Jerman’s idea of risk alloca‐
tion  is  to  arbitrarily  penalize  law‐abiding  debt  collectors  by 
saddling them with the consequences of a risk they never as‐
sumed.1  
    In essence, the court today reads Jerman as excluding the 
bona fide error defense not only when the debt collector’s vi‐
olation results from its mistaken legal interpretation, but also 
when it does not. That’s not just an expansive reading of Jer‐
man. It’s a new rule altogether. 
C. The Court Misinterprets Suesz 
     Suesz  said  nothing—not  one  word—about  the  bona  fide 
error defense. Not in the main opinion, not in the concurrence, 
not  in  the  dissents,  not  even  in  the  footnotes.  It  is  truly  re‐
markable,  then,  that  the  court  asserts  that  the  question  pre‐
sented  in  this  appeal—whether  the  bona  fide  error  defense 
applies to Blatt—was already “decided” in Suesz. Maj. Op. at 
2.  Suesz  makes  no  reference  to  §  1692k(c)  or  the  Supreme 


                                                 
      1 Alternatively, if the court believes that law‐abiding debt collectors 

do assume the risk of being penalized for strictly following controlling law, 
then  what  of  debt  collectors  who  choose  not  to  follow  controlling  law? 
Don’t they assume the same risk? After today’s decision, even strict com‐
pliance with Suesz may one day result in ex post facto liability; and when 
it does, the bona fide error defense won’t be there to help.  
28                                                                 No. 15‐2516 

Court’s  related  decision  in  Jerman.2  Even  a  broad  search  for 
more generalized terms that might bear some remote connec‐
tion to today’s issue—terms like mistake, error, good faith, bona 
fide, or unintentional—comes up dry. The Suesz court redeter‐
mined the meaning of “judicial district” under § 1692i and ap‐
plied its ruling retroactively. That’s all. Suesz presents no ob‐
stacle to the mandatory application of the bona fide error de‐
fense in today’s case.  
    So then why does the court insist that Suesz controls? The 
confusion  stems  from  the  court’s  conflation  of  two  distinct 
questions: First, does Blatt’s challenged conduct constitute a 
retroactive violation? And second, does that retroactive viola‐
tion  result  in  liability?  Suesz  resolved  only  the  first  of  these 
questions:  Blatt’s  challenged  conduct  did  not  conform  to 
Suesz’s new rule, so the conduct is deemed a retroactive vio‐
lation under Suesz. The court said nothing about the second 



                                                 
      2 The court notes that the debt collector in Suesz may have chosen not 

to  rely  on  the  bona  fide  error  defense  out  of  concern  that  the  defense 
would be barred by Jerman. Maj. Op. at 9 & n.3. Maybe so. But that’s be‐
cause, unlike here, the debt collector’s conduct in Suesz wasn’t authorized 
by Newsom. As the original panel noted, the debt collector in Suesz filed 
suit  in  Marion  County,  Indiana,  whereas  the  holding  of  Newsom  was 
plainly “limited to the Circuit Courts of Illinois, and did not extend to the 
filing of lawsuits in other states.” Oliva, 825 F.3d at 792 n.2. See also New‐
som, 76 F.3d at 818–20 (holding only that the Circuit Courts of Illinois, in‐
cluding the Circuit Court of Cook County, are individual judicial districts 
under § 1692i). Because the scope of Newsom’s controlling authority was 
limited to lawsuits filed in Illinois, the debt collector in Suesz could have 
relied  on  Newsom  (as  persuasive  authority)  while  still  mistakenly  inter‐
preting the legal requirements of § 1692i as applied to the courts of Marion 
County.  
No. 15‐2516                                                                    29 

question, the resolution of which depends on whether a stat‐
utory  exemption—such  as  the  bona  fide  error  defense—ap‐
plies.  
    According to the court, however, Suesz’s retroactivity also 
means that Blatt must be held liable for its retroactive viola‐
tion. After answering (in the negative) the question whether 
Blatt “can avoid liability” under the bona fide error defense, 
the court states that it already “decided this question in Suesz 
when  [it]  overruled  [Newsom]  and  declined  …  to  make  that 
ruling  effective  only  prospectively.”  Maj.  Op.  at  2.3  In  the 
court’s view, then, the mere fact of Blatt’s retroactive violation 
under Suesz precludes the application of the bona fide error 
defense. 
    But if the bona fide error defense applies only when there 
is no violation, then what good is it? The whole point of the 
defense is to excuse liability precisely when there is a viola‐
tion—not when there’s no violation and no excuse is needed. 
By holding that the bare fact of a violation precludes the bona 
fide  error  defense,  the  court  ensures  that  the  defense  will 
never apply, for the defense presumes a violation, and cannot 
apply without one. Thus, far from precluding the bona fide 
error defense, Suesz’s retroactivity is the essential prerequisite 
for the defense’s availability.  
    The court’s misreading of  Suesz  is  also  inconsistent  with 
longstanding principles of retroactivity well outside the con‐
text of the FDCPA. The mere fact that a law is retroactively 


                                                 
      3  Obviously  if  the  ruling  were  only  prospective  there  would  be  no 

backdated violation and hence no need for the bona fide error defense in 
this case.  
30                                                                  No. 15‐2516 

applied has never meant that every retroactively assessed vio‐
lation is guaranteed a remedy. See, e.g., Davis v. United States, 
564 U.S. 229, 243 (2011) (noting that retroactivity and remedy 
are  “separate,  analytically  distinct  issue[s],”  and  that  “the 
Court has never equated its retroactivity principles with re‐
medial principles”) (citations and internal marks omitted). As 
the original panel explained, Suesz may create a cause of ac‐
tion for retroactive violations, but it doesn’t guarantee a rem‐
edy  (in  the  form  of  liability  for  damages)  by  “retroactively 
proscrib[ing] the application of the bona fide error defense.” 
Oliva, 825 F.3d at 791.4 
    To  hold  otherwise,  as  the  court  does  today,  is  to  stretch 
beyond its breaking point the judicial doctrine of retroactiv‐
ity. This court has the power to make its rulings retroactive, 
but it simply cannot, by a mere flick of the judicial wand, ret‐
roactively alter objective realities of the past. Try as it might, 
the  court  can’t  change  the  historical  fact  that  Blatt  correctly 
interpreted the governing law in effect at the time it filed suit.  
D. The Court Disregards the Effect of its Own Controlling 
Precedent 




                                                 
      4 Along the same lines, the bona fide error defense would still apply 

in  this  case  if  the  Supreme  Court,  rather  than  this  court,  had  overruled 
Newsom in Suesz. If the Court applied the new rule retroactively, it would 
establish only a “potential ground for relief,” see Davis, 564 U.S.at 243, not 
an absolute decree of liability in spite of an otherwise available statutory 
defense. 
       
       
No. 15‐2516                                                         31 

    The court says that Blatt “violated the venue provision of 
the [FDCPA],” even though Blatt’s “choice of venue was per‐
missible”  under  Newsom’s  then‐controlling  interpretation  of 
that  same  provision.  Maj.  Op.  at  2–3.  In  doing  so,  the  court 
draws an implicit functional distinction between two “differ‐
ent” binding legal precepts: the FDCPA’s venue provision in‐
terpreted by Newsom, and Newsom’s controlling interpretation 
of the FDCPA’s venue provision. This distinction enables the 
court to draw an odd conclusion: Blatt correctly interpreted 
(and did  not violate)  Newsom’s  controlling  determination of 
the legal requirements of § 1692i, but incorrectly interpreted 
(and violated) § 1692i itself. As applied in this case, the dis‐
tinction doesn’t hold up.  
    While in effect, Newsom did not propose a suggested legal 
interpretation  of  questionable  binding  value—Newsom’s  in‐
terpretation, erroneous or not, was the controlling law in this 
circuit. Blatt’s conduct was thus expressly authorized, not just 
by Newsom as distinct from § 1692i, but also by § 1692i as in‐
terpreted  by  Newsom.  This  brings  us  to  a  fairly  obvious  but 
crucial point: before it was overruled, Newsom definitively de‐
termined the practical legal requirements of § 1692i as it ap‐
plied to lawsuits filed in the Circuit Courts of Illinois. Indeed, 
the court concedes as much when it says that the “practical 
effect  of  [Newsom]  was  to  allow  debt  collectors  in  Cook 
County  to  choose  freely  among  the  six  different  municipal 
districts, at least as far as the FDCPA was concerned.” Maj. Op. 
at 6 (emphasis added). Exactly. Under Newsom—and as far as 
the statute itself was concerned—Blatt’s conduct was lawful 
when it occurred.  
    Similarly, the practical legal scope of § 1692i in this circuit 
is now determined by our controlling interpretation in Suesz. 
32                                                            No. 15‐2516 

And  the  judicial  determination  of  that  scope  is  not  only 
proper but necessary. Section 1692i says only that the debt col‐
lector must file suit in a particular judicial district. It doesn’t 
define judicial district, much less determine whether a partic‐
ular geographic area in the United States fits within the defi‐
nition.  Nowhere  does  the  FDCPA  use  the  controlling  lan‐
guage of Suesz to describe a judicial district. The statute does 
not state that a “judicial district or similar legal entity” is “the 
smallest geographic area relevant to venue in the court system 
in which the case is filed.” Yet right now, in this circuit, § 1692i 
means  just  that.5  Lawyers  might  say  that  the  smallest‐geo‐
graphic‐area requirement is mandated by the statute, or that 
it is mandated by Suesz. Practically speaking, either statement 
would  be  correct.  While  Suesz  remains  in  effect,  there  is  no 
functional difference in this circuit between the requirements 
of § 1692i by itself and the requirements of § 1692i as defini‐
tively interpreted by the controlling authority of Suesz. And 
the same was true under Newsom. In short, § 1692i sets forth 
the law, but it doesn’t say what the law means in the Seventh 
Circuit.  That’s  our  job  (and  of  course  that  of  the  Supreme 
Court). And as we do our job, the law of this circuit is shaped 
accordingly.  
      This is not to say that a statute is identical to the control‐
ling decision that interprets it. There are of course important 
distinctions, the most obvious of which comes into play when 
the controlling precedent is overruled based on a renewed ex‐
amination  of  its  relationship  to  the  text  of  the  statute  itself. 
Nor do I say, as the court claims, that judicial decisions, ra‐
ther  than  the  statutes  they  interpret,  are  “the  law”  in  some 
                                                 
      5 This would be the case even if Suesz was wrongly decided. A con‐

trolling interpretation is no less controlling simply because it’s wrong.  
No. 15‐2516                                                                        33 

theoretical,  unqualified  sense.  See  Maj.  Op.  at  14.  Of course 
“the statute” is “the law.” But it’s equally obvious that a stat‐
ute’s  controlling  legal  effect  is  determined,  to  a  greater  or 
lesser extent, by the relevant controlling interpretation of the 
Supreme Court and the federal courts of appeals.6 Thus, while 
the statute itself remains the same, its practical legal require‐
ments can vary—across space in different circuits, or across 
time  in  the  same  circuit.  That  is  precisely  what  happened 
here, when this court replaced the old rule of Newsom with the 
new rule of Suesz.  
   Even the estimable Judge Bork, one of history’s strongest 
proponents  of  judicial  restraint,  freely  acknowledged  that 
judges determine law in this way. Writing about the federal 
judiciary, Judge Bork candidly states:  
           It  is  of  course  true  that  judges  to  some  extent 
           must make  law  every time they  decide  a case, 
           but it is a minor, interstitial lawmaking. The rat‐
           ifiers of the Constitution put in place the walls, 

                                                 
     6 That’s why we call binding appellate statutory interpretations “good 

law” that “controls” the outcome of future cases in the relevant jurisdic‐
tion. See Gacho v. Butler, 792 F.3d 732, 737 (7th Cir. 2015) (“Moore remains 
good law and is controlling here[.]”); see also Shalala v. Schaefer, 509 U.S. 
292, 300 (1993) (“Hudson remains good law as applied to remands ordered 
pursuant to sentence six.”). It’s also why, when overruling a previously 
controlling decision that mistakenly interpreted a statute or the constitu‐
tion,  we  say  that  the  prior  decision  is  “no  longer”  the  law—not  that  it 
never  was  the  law.  See,  e.g.,  Mitchell  v.  Helms,  530  U.S.  793,  808  (2000) 
(“Meek and Wolman are anomalies in our case law. We therefore conclude 
that they are no longer good law.”); Pearson v. Helman, 103 F.3d 133 (7th 
Cir. 1996) (“Although Alvarez is no longer good law with respect to § 4B1.1 
enhancements . . . .”); see also Jackson, 833 F.3d at 865 (Newsom was “good 
law in this circuit” before it was overruled). 
34                                                      No. 15‐2516 

       roofs, and beams; judges preserve the major ar‐
       chitectural features, adding only filigree.”  
ROBERT  H.  BORK,  THE  TEMPTING  OF  AMERICA:  THE  POLITICAL 
SEDUCTION OF THE LAW, 5 (1990). Of course, the judge’s power 
to make law in this way is sharply limited by the separation 
of powers. The court today crosses that limit by effectively re‐
writing an Act of Congress and nullifying the bona fide error 
defense  in  a  case  that  demonstrates  the  epitome  of  a  good‐
faith mistake. Ironically, the court pretends not to know the 
power of its own controlling precedent in Newsom, even as it 
assumes a power it does not have. 
    Perhaps federal appellate judges don’t typically talk about 
their authority to shape and develop the binding practical ef‐
fect of federal statutory law in their respective circuits. But in 
light of today’s extraordinary decision, there’s no way around 
the topic. Besides, I’m not breaking any new ground here. I’m 
just saying what everyone already knows (but what the court 
won’t acknowledge): before Suesz, there was one law in this 
circuit;  after  Suesz,  another.  Suesz  wasn’t  a  declaration  that 
Newsom’s determination of the FDCPA’s venue provision was 
void  ab  initio;  it  was  the  binding  redetermination—right  or 
wrong—of that provision’s legal effect in the Seventh Circuit. 
    The court’s argument to the contrary is self‐defeating. The 
court states that the “controlling law” is strictly “the statute 
itself,” as opposed to the definitive interpretation of the stat‐
ute by the Supreme Court or the relevant federal court of ap‐
peals. As applied to our case, this means that only the FDCPA 
itself—not  Suesz’s  interpretation  of  the  FDCPA—controls 
with the force of law. Yet the court today also authoritatively 
concludes  that  Blatt  violated  the  FDCPA  as  interpreted  by 
Suesz—a conclusion that has controlling effect only if Suesz’s 
No. 15‐2516                                                                   35 

interpretation is controlling. (Only controlling law is binding, 
so if the court’s decision in Suesz is not controlling law, Blatt 
is not bound by the Suesz court’s interpretation, and may law‐
fully rely on its own private interpretation to justify its con‐
duct.) Thus, in concluding that Blatt violated controlling law 
because it failed to follow the statute as interpreted by Suesz, 
the court necessarily relies on the very premise it denies: that 
Suesz’s interpretation controls with the force of law. By deny‐
ing the controlling effect of its own legal determinations, the 
court pulls the rug out from under its own feet.7 
    So let’s put to rest the court’s notion that Blatt somehow 
correctly interpreted Newsom’s definitive determination of the 
FDCPA’s venue provision (one law) while incorrectly inter‐
preting the FDCPA’s venue provision itself (another law). For 
purposes of determining whether Blatt correctly interpreted 
controlling law, the two are treated as one and the same. As 
the  court  notes,  “as  far  as  the  FDCPA  was  concerned,”  the 
“practical effect” of Newsom was to allow Blatt to file suit ex‐
actly where it did. Maj. Op. at 6 (emphasis added). Law is a 
practical reality. And for practical purposes, Newsom’s inter‐
pretation of § 1692i was the controlling law when Blatt filed 
suit. In this circuit, there was no other.  

                                                 
     7 The court’s position also leads to untenable results. If it’s true, as the 

court says, that Suesz’s interpretation of the statute is correct and that only 
the “statute itself” controls, then the statute would require noncompliance 
with a decision from the Supreme Court if the Court overruled Suesz and 
mistakenly replaced it with a conflicting rule. Opening the door to private 
interpretation  of  the  FDCPA  in  this  way  is  particularly  worrisome  be‐
cause, as the court recognizes, many interpretations are possible. See Maj. 
Op. at 13 (“[T]here is so much room to argue different interpretations of 
the FDCPA.”). 
36                                                         No. 15‐2516 

E.  The  Court  Effectively  Nullifies  a  Mandatory  Statutory 
Defense 
     The court acknowledges that Blatt relied on Newsom’s con‐
trolling  interpretation  of  §  1692i  in  good  faith.  Indeed,  the 
court concedes that if ever a mistake was made in good faith, 
“it  was  in  cases  like  this.”  So  if  the  bona  fide  error  defense 
does not apply even here, where the debt collector’s mistake 
was the epitome of an unintentional good‐faith oversight that 
was  not  also  a  mistake  of  law,  then  when  does  the  defense 
ever apply? The answer is never—or at least that it never has 
to. Even if the court applies the defense in the future, under 
today’s precedent, it won’t have to. Then again, under today’s 
precedent, even the rule announced today is of questionable 
value, and law‐abiding debt collectors would do well to keep 
in mind that they follow it at their own risk. 
F. The Court Creates an Unprecedented New Rule 
    The  court  suggests  that  to  apply  the  bona  fide  error  de‐
fense in this case would be to create an unusual new rule that 
doesn’t  belong  in  the  FDCPA.  Such  a  rule,  the  court  says, 
would be similar to a far‐removed exception to the exclusion‐
ary rule under the Fourth Amendment as interpreted by the 
Supreme Court in Davis v. United States, 564 U.S. 229 (2011). 
Maj. Op. at 15–16. But a comparison with Davis shows just the 
opposite.  It  is  the  rejection,  not  the  application,  of  the  bona 
fide error defense in this case that results in a most unusual 
new rule.  
    In Davis the Court held that the police should not be sanc‐
tioned (through the suppression of evidence under the exclu‐
sionary rule) when they obtain evidence in objectively reason‐
able  reliance  on  binding  appellate  precedent.  Perhaps  that 
No. 15‐2516                                                              37 

rule  is  “unusual,”  as  this  court  now  says,  in  the  Fourth 
Amendment  context.  But  if  so,  it’s  only  because  unlawfully 
obtained  evidence  is  generally  supposed  to  be  suppressed, 
making  the  admission  of  such  evidence  an  exception  to  the 
norm. There’s nothing unusual, however, about recognizing 
a  similar  rule  here:  that  debt  collectors  should  not  be  sanc‐
tioned (through the imposition of damages) when they rely 
on  binding  appellate  precedent  to  collect  a  debt.  Indeed, 
could any rule be more commonplace (or more fundamental) 
than the rule that a party in a civil suit should not be subjected 
to liability for following controlling law? The panel didn’t cre‐
ate that rule. That rule is the norm—or at least it was.8  
    The same cannot be said of the new rule that the court cre‐
ates today. Under today’s rule, a party in a civil action may be 
penalized with statutory damages for strictly adhering to con‐
trolling  law—even  when  the  statute  in  question  explicitly 
provides  a  defense  for  good‐faith  mistakes.  Davis  does  not 
support that rule, nor do basic principles of due process per‐
mit  it.  What  the  court  today  calls  the  “equitable  points”  of 
Blatt’s reliance on controlling law, Maj. Op. at 15, are in fact 
the most rudimentary requirements of constitutional due pro‐
cess.  




                                                 
      8 Davis is instructive on another point, too. In deciding not to apply 

the exclusionary rule, the Court reasoned that to sanction the police even 
though  they  strictly  complied  with  then‐binding  appellate  precedent 
(which, as here, was later overruled) would be to convert the exclusionary 
rule into “a strict‐liability regime.” Id. at 240. Today, by punishing debt 
collectors under those exact same circumstances, this court effectively con‐
verts the FDCPA into a strict‐liability statute. 
38                                                        No. 15‐2516 

     “A fundamental principle in our legal system is that laws 
which regulate persons or entities must give fair notice of con‐
duct that is forbidden or required.” F.C.C. v. Fox Television Sta‐
tions, Inc., 567 U.S. 239, 253 (2012). “This requirement of clarity 
in  regulation  is  essential  to  the  protections  provided  by  the 
Due  Process  Clause  of  the  Fifth  Amendment.”  Id.  See  also 
Landgraf v. USI Film Prods., 511 U.S. 244, 265 (1994) (“Elemen‐
tary considerations of fairness dictate that individuals should 
have an opportunity to know what the law is and to conform 
their conduct accordingly[.]”). Blatt had no fair notice that its 
selection  of  venue  in  Cook  County  would  later  be  retroac‐
tively  forbidden.  Blatt’s  selection  of  venue was  expressly  au‐
thorized under the controlling law in effect at the time, and no 
reasonable  debt  collector  in  Blatt’s  position  could  possibly 
have known that it would one day be held liable ex post facto 
for strictly following controlling law.  
    I’m not sure why the court is bent on punishing debt col‐
lectors for following the law. Is the intention to put debt col‐
lectors out of business? To allow debtors to refuse to pay their 
debts  with  impunity?  I  can’t  think  of  a  rule  better  suited  to 
those ends than the rule the court announces today. 
    Today’s decision also gravely undermines the rule of law 
by  discouraging  debt  collectors  from  following  this  court’s 
controlling precedent. Indeed, the court leaves open the pos‐
sibility that debt collectors may even be subject to liability for 
engaging in conduct that controlling precedent not only per‐
mits, but mandates. The court notes that Newsom allowed, but 
did  not  require,  Blatt  to  file  suit  where  it  did.  Yet  nowhere 
does  the  court  reassure  us  that  Blatt  would  not  be  liable  if 
Newsom  had  ruled  the  other  way  round.  Intentional  or  not, 
here’s  the  message  today’s  ruling  sends  to  debt  collectors: 
No. 15‐2516                                                      39 

Think twice before following the controlling law of this cir‐
cuit. For tomorrow we may change our mind. And you may 
wish you hadn’t.  
    Today, in an almost surreal inversion of law and logic, the 
court punishes Blatt for doing exactly what the controlling law 
explicitly authorized Blatt to do at the time it did it. It does so 
through a fantastical expansion of the (previously) confined 
judicial doctrine of retroactivity, and in spite of a statutorily 
mandated  bona  fide  error  defense.  The  court  tries  to  soften 
the blow by mildly suggesting that Blatt’s punishment may 
be mitigated because it acted in good faith. Small comfort to 
Blatt. Blatt is being punished for dutifully adhering to control‐
ling law notwithstanding its legal entitlement to a statutory 
defense.  A  mere  reduction  in  punishment  does  nothing  to 
right that wrong.  
    Not  long  ago,  this  court  recognized  that  “[t]he  FDCPA 
was created to prevent abusive debt‐collection practices, not 
to prevent law‐abiding creditors from collecting on legally en‐
forceable  debts.”  Jackson,  833  F.3d  at  866  (emphasis  added). 
Sadly, after today’s decision, that is no longer true.  
                                IV. 
   In Franz Kafka’s The Trial, Joseph K. was tried and pun‐
ished for breaking a law he knew nothing about. At no point 
during the proceedings, or even at the time of his punishment, 
did the court ever tell poor Joseph precisely what law he had 
violated.  Today  this  court  does  Kafka  one  better.  For  today 
the court punishes the defendant, not for breaking a law that 
was never given, but for following the very law we gave it. 
40                                                   No. 15‐2516 

That is not only inconsistent with the FDCPA’s bona fide er‐
ror defense; it is inconsistent with the judicial function and the 
rule of law.  
      I dissent.